DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited in the Office Action, mailed 11/26/21. This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Alloying and Defect Control within Chalcogenide Perovskites for Optimized Photovoltaic Application” by Meng et al. (hereinafter Meng) in view of US 2017/0342316 A1 to Luther et al. (hereinafter Luther).
Regarding claims 1-3, 13 and 14, Meng discloses a population of a plurality of semiconductor particles (powder, page 827, para 1), the particles comprising a transition metal chalcogenide selected from BaZrS3, CaZrS3 (page 821, para 2), BaZrS3-xSex and BaZr1-xTixS3, where x is 0.05 to 0.5 (page 822, para 4).  These chalcogenides have perovskite structures (abstract).
The reference does not expressly recite nanocrystals in particular or an average particle size of less than or equal to about 100 nm.  However, Meng does teach that the particles are used in a 300 nm thick absorber.  Therefore, one of ordinary skill in the art would expect the particles to be less than or equal to 300 nm.  Less than or equal to 300 nm falls within the definition of nanocrystal and overlaps the instantly claimed range of less than or equal to about 100 nm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
Meng fails to expressly disclose an organic ligand on the surface of the semiconductor nanocrystal particle.
However, Luther does teach transition metal chalcogenide perovskite nanocrystal particles having an average particle size of between about 1 and about 100 nm (para [0038]),  wherein the semiconductor nanocrystal particle comprises an organic ligand on a surface of the semiconductor nanocrystal particle (para [0036]).
It would be obvious to one of ordinary skill in the art to employ the ligand of Luther on the surface of the Meng nanocrystal to provide nanocrystals with long-term stability over a wide range of temperatures (Luther, para [0035]) for use in photovoltaic applications (Meng, page 821, para 1 and Luther, para [0054]).

Regarding claims 4-6 and 15, Meng in view of Luther discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13.  Meng further discloses wherein the semiconductor nanocrystal particle has a size of less than or equal to 300 nm, as discussed above.  Less than or equal to 300 nm overlaps the instantly claimed ranges of less than or equal to about 20 nanometers, less than or equal to about 10 nanometers and less than or equal to about 5 nanometers.  See MPEP 2144.05(I), cited above.  

Regarding claims 7-9 and 16, Meng in view of Luther discloses the semiconductor nanocrystal particle of claim 1 and the population of claim 13.  Meng further discloses wherein the semiconductor nanocrystal particle has a quantum efficiency of greater than or equal to about 10% (Fig.3b), greater than or equal to about 20% for BaZrSe3, BaZr0.75Ti0.25S3 and BaZr0.5Ti0.5S3 in films ~100 nm (0.1 µm) thick (Fig. 3b), and greater than or equal to about 30% for BaZr0.5Ti0.5S3 in films ~ 300 nm thick (Fig. 3b).  

Regarding claim 10,  Meng in view of Luther discloses the semiconductor nanocrystal particle of claim 1.  Meng further discloses wherein the semiconductor nanocrystal particle has a size of less than or equal to 300 nm, as discussed above, which overlaps the instantly claimed range of greater than or equal to about 0.5 nm and less than 10 nanometers.  Meng also discloses that the semiconductor nanocrystal particle has quantum efficiency of greater than or equal to about 10% (Fig.3b) and  greater than or equal to about 20% for BaZrSe3, BaZr0.75Ti0.25S3 and BaZr0.5Ti0.5S3 in films ~100 nm (0.1 µm) thick (Fig. 3b), which overlaps the instantly claimed range of greater than or equal to about 25%.  See MPEP 2144.05(I), cited above.  The quantum yield is greater than or equal to about 30% for BaZr0.5Ti0.5S3 in films ~ 300 nm thick (Fig. 3b), which falls within the instantly claimed range of greater than or equal to about 25%.  See MPEP 2144.05(I), cited above.  

Regarding claim 11, Meng in view of Luther discloses the semiconductor nanocrystal particle of claim 1.  Luther further teaches wherein the organic ligand comprises RCOOH (carboxylic acids, para [0039]), RNH2 (amines, para [0039]), RSH (thiols, para [0039]), RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P (phosphates, para [0012] and phosphonic acids, para [0039]), RCOOR’ (carboxylates, para [0039]), RPO(OH)2, RHPOOH, R2POOH (phosphines, para [0039]), or a combination thereof, wherein R and R' are each independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C40 aromatic hydrocarbon, or a combination thereof (para [0039]).

Regarding claim 12, Meng in view of Luther discloses the semiconductor nanocrystal particle of claim 1.  Luther further teaches wherein the semiconductor nanocrystal particle comprises carboxylic acid or a derivative thereof comprising 10 or more carbon atoms bound to a surface of the semiconductor nanocrystal particle (para [0039]).  Oleic acid and stearic acid (para [0039]) each have 18 carbon atoms.

Response to Arguments
Applicant’s arguments, see page 8, filed 5/25/22, with respect to Nitta have been fully considered and are persuasive.  Nitta does not teach or suggest the organic ligand required by the newly amended claims. 
Therefore, the 103 rejection of claims 1-9 and 13-16 as obvious over Nitta has been withdrawn. 

Applicant’s arguments, see pages 9-13, filed 5/25/22, with respect to the rejections of claims 1-9 and 13-16 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luther.  Luther teaches metal chalcogenide perovskite nanocrystal particles (para [0038]) comprising an organic ligand on a surface of the semiconductor nanocrystal particle (para [0036]).
Applicant also argues that Meng does not provide specific information about the powder of the alloy and does not teach or suggest the instantly claimed powder size. The rejection acknowledges that the reference does not expressly disclose powder size. However, the reference does recite a 300 nm thick absorber. It is the examiner's position that particles in the absorber are expected to be no larger than the thickness of the absorber and therefore less than 300 nm. Applicant further argues that the 300 nm thick absorber of Meng is based on theory and is not actually prepared. However, Meng expressly recites preparation of BaZrTiSe3 with formation of particles via heating, grinding and pelletizing on page 822. The calculated efficiencies of Fig. 3b are theoretical based on formed films of different thicknesses. The 300 nm thick film is one example. The calculation is based on the thickness of the formed film. Nothing in the reference suggests that the films are theoretical or purely calculations. One of ordinary skill in the art would understand the necessity of forming a film to determine efficiency based on the thickness of said film.  Meng teaches a 300 nm comprising BaZrTiSe3 that is formed by a disclosed Meng process. One of ordinary skill in the art would expect particles in the film to be less than or equal to the thickness of the film. Less than or equal to 300 nm overlaps the instantly claimed particle size of less than or equal to about 100 nm. See MPEP 2144.05(l), cited above.
Applicant also argues that the instant disclosure states that when the halide perovskite is heated at high temperature (greater than or equal to 800 C) a micron sized powder "may" be formed and it "may" be difficult or practically impossible to form particles of a controlled sized of less than a Bohr radius. The term "may" indicates that this is a possibility but not necessarily the case in every situation. It is also noted that
the Bohr radius is defined as 5.29E-11 m or 0.0529 nm. The instantly claimed range is less than or equal to about 100 nm.

Applicant's arguments filed 5/25/22, regarding Meng in view of Luther have been fully considered.  Newly amended claim 10 recites limitations regarding nanocrystal particle size and quantum yield. As discussed above, primary reference Meng teaches an overlapping particle size and overlapping quantum yield.  See MPEP 2144.05(I), cited above.
Applicant also argues that secondary reference, Luther, does teach a particle with a surface modifier but that this particle may be subjected to a treatment that "may" remove at least a portion of the first surface modifier and that "some" treatments provide a particle that is substantially free of the first surface modifier. However, the term "may" indicates that these treatments are optional and that removal of at least a portion of the surface modifier is also optional. It is also noted that in the treatments that remove the first surface modifier, a second surface modifier replaces the first, so a surface modifier, such as an organic ligand, remains on the surface of the particle (para [0036]).
Applicant further argues that secondary reference, Luther, is drawn to CsPbI3 rather than BaZrTiSe3 and that the processing temperature to form BaZrTiSe3 of Meng would decompose CsPbI3. However, the rejection is not based on a physical combination of the halide perovskites. Luther is applied as a secondary reference teaching an organic ligand surface modifier that can be applied to a halide perovskite
to stabilize the particle. Applicant argues that "a person of ordinary skill in the art would readily and undoubtedly understand that the alloy powder prepared from Meng's process cannot have a passivation by the organic ligand” but provides no evidence to support this argument. The Luther ligand provides halide perovskite nanocrystals with long term stability for use in photovoltaics (para [0035] and [0054]). Primary reference, Meng, teaches that the halide perovskite particles are use in photovoltaics that require
stability (page 822). It would therefore be obvious to one of ordinary skill in the art to employ the organic ligand of Luther on the surface of the Meng particle for long-term stability of the halide perovskite particles in photovoltaic applications.
Therefore, the 103 rejection of claims 10-12 as obvious over Meng in view of Luther stands.

Allowable Subject Matter
Claims 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Meng, teaches a method of making a perovskite chalcogenide nanocrystal particle via a high temperature method that requires heating at 800 C.  800 C is significantly higher than the instantly claimed temperature of about 100 to about 400 C.  A review of the prior art does not suggest modifying the Meng method by decreasing the processing temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734